DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS (06/16/2022) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.  

Response to Arguments
Applicant does not advance an argument about why the new limitations are not taught or suggested by the prior art of record.  Applicant merely states, without argument or evidence, that “Kostrzewski whether taken individually or in any proper combination with McGrogan and/or Kostrzewski '753 does not disclose or suggest, and is not asserted in the Office Action as disclosing or suggesting, the above-noted claim features of amended claim 1.”  See Remarks at 7.  Applicant’s conclusory statement is not persuasive.  See discussion below  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over McGrogan et al. (US 20110277776 A1, November 17, 2011) (hereinafter “McGrogan”) in view of Kostrzewski et al. (US 20150100066 A1, April 9, 2015) (hereinafter “Kostrzewski”).
Regarding claims 1 and 3, McGrogan teaches a sterile interface assembly configured to operably engage a robotic surgical instrument, the assembly comprising:
an adapter (e.g., 1105, Fig. 11A), including:
a body (comprising 1100, Figs. 11A-11D) having a first end portion and a second end portion;
inputs (e.g., 542, Fig. 10) disposed at the first end portion of the body;
outputs (e.g., 962, Fig. 10) disposed at the second end portion of the body;
connectors coupling each of the inputs with a corresponding one of the outputs ([0135]-[0136]); and
a seal (e.g., 1102, Fig. 11A) disposed within the body and configured to establish a fluid-tight seal with an interior surface of the body and about the connectors;
a surgical drape (e.g., 1000, Fig. 10) defining a sleeve of material having a proximal end portion and a distal end portion, the proximal end portion attached to an exterior of the body of the adapter.  See Figs. 10, 11A-11D and associated text.
McGrogan does not teach a clip configured to engage the distal end portion of the surgical drape to a shaft.  However, McGrogan teaches that the drape may be attached to various structures using clips in order to keep the drape in compact form away from the patient.  See, e.g., [0137].  McGrogan also teaches securing the drape to end effectors. See, e.g., [0144].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by McGrogan such that the invention further comprises a clip configured to engage the distal end portion of the surgical drape to a shaft (as recited by claim 1); wherein the clip is configured to sealingly engage the distal end portion of the surgical drape to a shaft (as recited by claim 3) in order to keep the drape in compact form away from the patient.  
McGrogan does not teach the sealed interior volume of the surgical drape configured to seal a housing of the surgical instrument therein.
Kostrzewski teaches the sealed interior volume of the surgical drape configured to seal a housing of the surgical instrument therein..   See, e.g., [0120] (“In some embodiments, the sterile drape 1004 may cover all of the surgical robot body, including the entire mobile cart, robot arm, robot arm connector, and an end effector attached to the robot arm connector, thereby protecting the patient from exposure to nonsterile surfaces, dust, or other material originating from the robotic system, and protecting the equipment from surgical waste and fluids.”).
Note that Kostrzewski teaches wherein the distal end portion of the surgical drape (1004, Fig. 10) defines an opening configured to receive a surgical instrument therethrough, wherein the distal end portion of the surgical drape extends distally over a housing of the surgical instrument (e.g., joints, Fig. 10) and over at least a portion of a shaft of the surgical instrument (e.g., 604a, Fig. 6A).  See, e.g., Figs. 6A-6C, 10, and associated text.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kostrzewski with the invention taught by McGrogan such that the invention further comprises a clip configured to engage the distal end portion of the surgical drape to a shaft of a surgical instrument to define a sealed interior volume within the surgical drape, the sealed interior volume of the surgical drape configured to seal a housing of the surgical instrument therein (as recited in claim 1) in order to protect the patient from exposure to nonsterile surfaces, dust, or other material originating from the robotic system, and protecting the equipment from surgical waste and fluids.
Regarding claim 2, McGrogan teaches a sterile interface assembly configured to operably engage a robotic surgical instrument, wherein the proximal end portion of the sleeve of material is sealingly attached to the exterior of the body of the adapter about a perimeter thereof (as recited by claim 2).  See, e.g., Figs. 2A 10, 11D
Regarding claim 4, McGrogan teaches a sterile interface assembly configured to operably engage a robotic surgical instrument, wherein the body of the adapter includes at least one latching component (e.g., 542g, Fig. 10) configured to enable engagement of the body of the adapter with a housing.
Regarding claims 5-7, as discussed above, McGrogan teaches a sterile interface assembly configured to operably engage a robotic surgical instrument, further comprising: a second adapter (e.g., 1105b, Fig. 11A) including: a body (construed as corresponding portion of 1100, Figs. 11A-11D with its associated inputs, outputs, and connectors) having a first end portion and a second end portion; inputs disposed at the first end portion of the body; outputs disposed at the second end portion of the body; and
connectors coupling each of the inputs with a corresponding one of the outputs, wherein the body of the second adapter is configured to engage the body of the adapter such that the outputs of the second adapter are operably coupled to the inputs of the adapter (as recited by claim 5); wherein the inputs of the second adapter are configured to operably couple to outputs of a robotic surgical system (as recited by claim 6); wherein the body of the adapter includes at least one second latching component configured to enable engagement of the body of the adapter with the body of the second adapter (as recited by claim 7).
Regarding claims 9-15, as discussed above, McGrogan (in view of Kostrzewski) teaches a sterile interface assembly configured to operably engage a robotic surgical instrument, the assembly comprising: an adapter, including: a body having a first end portion and a second end portion; inputs disposed at the first end portion of the body; outputs disposed at the second end portion of the body; connectors coupling each of the inputs with a corresponding one of the outputs; and a seal disposed within the body and configured to establish a fluid-tight seal with an interior surface of the body and about the connectors; and a surgical drape defining a sleeve of material having a proximal end portion and a distal end portion, the proximal end portion attached to an exterior of the body of the adapter, wherein the distal end portion of the surgical drape defines an opening configured to receive a surgical instrument therethrough, wherein the distal end portion of the surgical drape extends distally over a housing of the surgical instrument and over at least a portion of a shaft of the surgical instrument, wherein the distal end portion of the surgical drape is configured to be coupled with the surgical instrument to define a sealed interior volume within the surgical drape, the sealed interior volume of the surgical drape configured to seal the housing of the surgical instrument therein (as recited by claim 9); wherein the proximal end portion of the sleeve of material is sealingly attached to the exterior of the body of the adapter about a perimeter thereof (as recited by claim 10); wherein a clip is configured to sealingly engage the distal end portion of the surgical drape to a shaft to form the sealed interior volume (as recited by claim 11); wherein the body of the adapter includes at least one latching component configured to enable engagement of the body of the adapter with a housing (as recited by claim 12);  further comprising: a second adapter, including: a body having a first end portion and a second end portion; inputs disposed at the first end portion of the body; outputs disposed at the second end portion of the body; and connectors coupling each of the inputs with a corresponding one of the outputs, wherein the body of the second adapter is configured to engage the body of the adapter such that the outputs of the second adapter are operably coupled to the inputs of the adapter (as recited by claim 13); wherein the inputs of the second adapter are configured to operably couple to outputs of a robotic surgical system (as recited by claim 14); wherein the body of the adapter includes at least one second latching component configured to enable engagement of the body of the adapter with the body of the second adapter (as recited by claim 15).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McGrogan (in view of Kostrzewski), as applied to claim 1 above, and further in view of Kostrzewski (US 20160081753 A1, March 24, 2016) (hereinafter “Kostrzewski ‘753”).
Regarding claims 8 and 16, McGrogan (in view of Kostrzewski) teaches a sterile interface assembly configured to operably engage a robotic surgical instrument, except wherein the surgical drape is substantially transparent.  Kostrzewski ‘753 teaches use of a surgical drape that is substantially transparent.  See, e.g., [0082].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by McGrogan (in view of Kostrzewski) with the teachings of Kostrzewski ‘753 such that the invention further comprises wherein the surgical drape is substantially transparent (as recited by claims 8 and 16) in order to allow for visual inspection of the surgical system.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792